


Exhibit 10.6


AMENDMENT TO
KAISER ALUMINUM CORPORATION
AMENDED AND RESTATED 2006 EQUITY
AND PERFORMANCE INCENTIVE PLAN
RESTRICTED STOCK AWARD AGREEMENT


THIS AMENDMENT is entered into as of March 31, 2014, by and between Kaiser
Aluminum Corporation, a Delaware corporation (the “Company”), and Jack A.
Hockema (the “Participant”). Terms not defined in this Amendment shall have the
meaning set forth in the Agreement (as defined below).


WHEREAS, the Company and the Participant entered into the Restricted Stock Award
Agreement under the Kaiser Aluminum Corporation Amended and Restated 2006 Equity
and Performance Incentive Plan dated effective March 5, 2014 (the “Agreement”)
and wish to amend provisions therein relating to the termination of employment
as a result of retirement at or after age 65.


NOW, THEREFORE, the parties agree as follows:


1.
Section 5(d) of the Agreement is amended in its entirety to read as follows:



(d)     Retirement.   In the event the Participant ceases to be an Employee of
the Company as a result of retirement at or after age 65 during a Period of
Restriction, a pro rata portion, determined in accordance with the next
following sentence, of all shares of Restricted Stock granted hereunder and held
by the Participant at the time of such employment termination shall become
freely transferable (subject, however, to all restrictions on transfer imposed
by the Company’s certificate of incorporation or bylaws or by applicable federal
or state securities laws) by the Participant on the date set forth under the
“Vesting Schedule” on the electronic cover page to which this Agreement is
attached as more fully described in Section 3(b) of this Agreement; provided,
however, that in the event of the Participant’s death following such retirement,
such pro rata portion of the shares of Restricted Stock granted herein and held
by the Participant at the time of death shall no longer be subject to the Period
of Restriction and shall become freely transferable (subject, however, to all
restrictions on transfer imposed by the Company’s certificate of incorporation
or bylaws or by applicable federal or state securities laws) by such Person or
Persons that have been named as the Participant’s beneficiary as contemplated by
Section 9 of this Agreement or by such Person or Persons that have acquired the
Participant’s rights to such shares of Restricted Stock by will or the laws of
descent and distribution. Such pro rata portion shall be determined based on a
fraction, the numerator of which shall be the number of days employed during a
Period of Restriction and the denominator of which shall be the total number of
days in such Period of Restriction. Once shares of Restricted Stock granted
hereunder are no longer subject to any restrictions on transfer under this
Agreement or the Plan, the Person or Persons holding such shares shall be
entitled to have the legend required by Section 2 of this Agreement removed from
the applicable stock certificates or book-entry account. Subject to Section 6 of
this Agreement, Restricted Stock granted hereunder and held by the Participant
at the time of employment termination contemplated by this Section 5(d) that
does not become freely transferable as provided above shall be forfeited by the
Participant to the Company.


2.
The provisions of this Amendment supersede and replace in their entirety any
conflicting provision set forth in the Agreement. Except as specifically amended
hereby, the Agreement will continue in full force and effect.



[Signature Page Follows]
    






























--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.


KAISER ALUMINUM CORPORATION


 
By: /s/ John M. Donnan
 
 
Name: John M. Donnan
 
 
Title: Executive Vice President - Legal, Compliance and Human Resources
 
 
 
 
 
 
 
 
/s/ Jack A. Hockema
 
 
Jack A. Hockema
 
 
President and Chief Executive Officer
 

 




